Citation Nr: 0727510	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  00-12 943	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for chronic synovitis of the right knee.

2. Entitlement to an initial rating higher than 10 percent 
for chronic synovitis of the left knee.

3. Entitlement to an initial rating higher than 10 percent 
for chronic muscular strain, low back, superimposed on 
degenerative and congenital instability.

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.

WITNESSES AT HEARING ON APPEAL

Veteran and T.L.

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1985 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 1999, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In March 2004, the veteran appeared at a hearing before a 
Veterans' Law Judge, who has since retired from the Board.  
In April 2007, the veteran declined the opportunity for 
another hearing before the Board. 38 U.S.C.A. § 7107(c). 

In September 2004, the Board remanded the appeal for further 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In the remand of September 2004, the Board referred to the RO 
the veteran's application to reopen the claims of service 
connection for hip and ankle disabilities and the claim for a 
total disability rating for compensation based on individual 
unemployability.  In June 2007, the veteran raised the claims 
of service connection for loss of use of the feet, impairment 
of bowel and bladder function, and erectile dysfunction, all 
of which are referred to the RO for appropriate action. 


FINDINGS OF FACT

1. Since May 20, 1997, chronic synovitis of the right knee is 
manifested by flexion to 90 degrees and extension to zero 
degrees without ligament instability.

2. Since May 20, 1997, chronic synovitis of the left knee is 
manifested by flexion to 90 degrees and extension to zero 
degrees without ligament instability.

3. Before November 17, 1998, chronic muscular strain, low 
back, superimposed on degenerative and congenital 
instability, is manifested: (a) by pain and slight, if any, 
limitation of motion without muscle spasm on forward bending 
and loss of lateral spine motion in the standing position or 
moderate intervertebral disc syndrome; by forward flexion of 
greater than 60 degrees and by a combined range of motion of 
the thoracolumbar spine greater than 120 degrees; (b) 
abnormal gait or spinal contour due to muscle spasm or 
guarding or incapacitating episodes or intervertebral disc 
syndrome having a total duration of a least one week but less 
than two weeks during the past 12 months are not 
demonstrated; (c) since November 17, 1998, chronic muscular 
strain, low back, superimposed on degenerative and congenital 
instability, is manifested by moderate limitation of motion 
of the lumbar spine.


CONCLUSIONS OF LAW

1. Since May 20, 1997, the criteria for an initial rating 
higher than 10 percent for chronic synovitis of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5020, 5257, 5260, 5261 (2006).

2. Since May 20, 1997, the criteria for an initial rating 
higher than 10 percent for chronic synovitis of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5020, 5257, 5260, 5261 (2006).

3. Before November 17, 1998, the criteria for an initial 
rating higher than 10 percent for chronic muscular strain, 
low back, superimposed on degenerative and congenital 
instability, have not been met; and since November 17, 1998, 
the criteria for an initial rating of 20 percent for chronic 
muscular strain, low back, superimposed on degenerative and 
congenital instability, have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5243 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2006), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in September 2003, in October 2004, in March 2005, in 
June 2005, in January 2006, and in May 2006.  The veteran was 
notified of the evidence needed to substantiate the claims 
for increase and that VA would obtain VA records and records 
of other Federal agencies and that he could submit private 
medical records or authorizes VA to obtain private medical 
records on his behalf.  

The veteran was asked to submit any evidence that would 
include that in his possession.  The notice included the 
degree of disability assignable and the general provision for 
the effective date of the claims, that is, the date of 
receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

Because the VCAA notice was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured without prejudice 
to the veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence.  The claims were then readjudicated 
following the content-complying notice as evidenced by the 
supplemental statement of the case, dated in December 2006.  
As the timing error did not affect the essential fairness of 
the adjudication of the claims, the presumption of 
prejudicial error as to the timing error in the VCAA notice 
is rebutted.  Sanders v. Nicholson, 487 F.3d 881 (2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records, 
private medical records, and has afforded the veteran VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to the claims and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims are required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating limitation of motion, consideration is given 
to the degree of functional loss caused by pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

Under 38 C.F.R. § 4.45, weakened movement, excess 
fatigability, and pain on movement are factor to consider.

The Board notes that while the veteran is service-connected 
for both thoracic and low back disabilities, only the 
disability caused by his low back disorder is in appellate 
status.  In this regard, in VA examination reports, which are 
discussed in more detail below, clearly state that the 
veteran's adverse neurological symptomatology in his lower 
extremity with the associated muscle wasting, loss of 
strength, and difficulty ambulating are due to his thoracic 
spine disability.  

Accordingly, given the medical opinions which clearly 
distinguish between the disabilities caused by these unique 
service-connected back disorders as well as to avoid 
violating the rule against pyramiding, the Board will analyze 
the severity of the veteran's low back disorder without 
taking into account the problems caused by his service-
connected thoracic spine disorder.  38 C.F.R. § 4.14.

Factual Background

On VA examination in July 1997, the veteran complained of 
progressive lower extremity weakness and instability, as well 
as low back pain with difficulty ambulating.  He also 
complained of knee weakness and instability. 

For the low back, forward flexion was to 95 degrees; 
extension to 10 degrees; left and right lateral bending to 35 
degrees; and left and right rotation to 45 degrees.  He could 
stand on his heels and toes.  The straight leg raising was 
negative.  The muscles were somewhat atrophied in the lower 
extremities.  The deep tendon reflexes were hyperactive in 
the lower extremities.  There was clonus in lower 
extremities.  He had a spastic gait.  

For the knees, range of motion was from 0 to 140 degrees 
without tenderness, crepitus, or ligament laxity.  

On VA examination in August 1997 VA, the veteran complained 
of chronic low back pain without radiation into his legs, but 
some tingling and problems walking, which was attributed to 
progressive myelopathy originating in the thoracic spine.  
Range of motion of the lumbar spine was normal. 

On VA examination on November 17, 1998, the veteran 
complained of low back and knee pain and partial locking of 
the knee and knee weakness.  

For the low back, forward flexion was to 95 degrees; backward 
extension to 35 degrees; left and right lateral bending to 35 
degrees; and left and right rotation to 35 degrees.  He had 
some mild pain with motion of the low back.  

The veteran had no pain to percussion.  Reflexes were 
hyperactive and equal in the lower extremities.  Sensation 
was normal in the lower extremities.  Straight leg raising 
was easily tolerated to 80 degrees.  It was noted that X-rays 
in August 1996 were normal except for a transitional L5 
vertebra and decreased disc space at L5-S1, and a MRI in 
February 1997 was within normal limits.  

For the knees, range of motion was from 0 to 140 degrees.  
There was no pain with movement, no increase in joint fluid, 
no tenderness, and ligaments were normal.  However, he had 
mild crepitus and patellar pain.  

The assessments included chronic muscular strain, low back, 
superimposed on degenerative and congenital instability.  The 
examiner reported that the lumbar nerve roots were probably 
okay and the lower extremity neurological impairment were 
caused by problems in the thoracic spine.  The examiner also 
reported that the veteran had a 20 percent decrease in the 
motion of the low back due to pain and a 25 percent decrease 
in back motion with flare-ups. 

On VA neurological examination in November 1998 and the 
January 1999 addendum, the neurological symptomatology was 
attributed to cervical myelopathy.

On VA examination in August 2000 and the February 2001 
addendum, the examiner reported that the neurological 
symptomatology, spastic paralysis of the lower extremities 
and muscle problems in the lower extremities, were associated 
with the service-connected disability of the thoracic spine. 

On VA examination in July 2000 and the October 2000 addendum, 
the examiner reported that the veteran's progressive 
myelopathy and degenerative disease of the thoracic spine 
contributed to spastic myelopathy.



On VA examination in November 2001, there was full range of 
motion of the knees.  The knees showed no evidence of 
synovitis or effusion.  The examiner expressed the opinion 
that the veteran had rather severe knee problems which were 
not primary problems of the joints but were residuals of the 
thoracic spinal cord injury.  The examiner reported that the 
veteran had about 35 percent loss of function of the knees 
due to myelitis.

On VA examination in April 2003, the veteran's neurological 
symptomatology was associated with the thoracic spine 
disability.

On VA examination in September 2004, the veteran complained 
of low back and knee pain.  The veteran also complained of 
partial knee locking as well as problems with knee weakness 
and instability.  The veteran also reported that he stopped 
working in 2003 because of chronic pain.  The pain in the 
back and in the lower extremities restricts his ability to 
drive a car more than one hour or walk more than ten minutes.  
The veteran also complained of problems with daily flare-ups 
of knee and back pain which was helped with resting for an 
hour.

On examination of the lumbar spine, forward flexion was to 90 
degrees; backward extension to 25 degrees; left and right 
lateral bending 25 to 30 degrees; and left and right rotation 
30 to 35 degrees.  The spine was painful to percussion.  
There was also mild tenderness over the spine.  The veteran 
had a severe limp with some spasticity, he used a cane, and 
he had poor balance.  There was diminished sensation in the 
lower legs and feet and only fairly good muscle tone. 

For the knees, range of motion was from 0 to 140 degrees with 
some moderate pain.  The right knee had increased joint 
fluid.  The veteran also had moderate crepitus and patella 
pain as well as a tender tendon.  The ligaments were normal. 

In the addendum to the September 2004 VA examination, the 
examiner reported that the veteran's symptoms had become 
worse since November 1998.  The examiner stated that the 
service connected disabilities caused the loss of 30 degrees 
of flexion in the knees and back and with flare-ups a loss of 
35 degrees of flexion in the knees and back.  As for bed 
rest, the veteran was not under a doctor's order.    

On VA examination in June 2006, the veteran complained of 
back pain with radiation into his groin, knee, and leg along 
with numbness in the lower extremities.  He also complains of 
knee giving way, grater on the right than on the left.

On examination, range of motion of the thoracolumbar spine 
was forward flexion to 90 degrees; backward extension to 30 
degrees; left and right lateral flexion to 40 degrees; and 
left and right rotation to 45 degrees without significant 
pain.  There was minimal tenderness and no muscle spasms.  
The trunk muscles were very weak. 

Muscle strength was 4/5 in the lower extremities.  He had 
decrease sensation in the lower extremities.  He had clonus 
with ankle reflexes.  X-rays of the lumbosacral spine 
revealed mild degenerative changes. 

As for the knees, range of motion was from 0 to 130 degrees 
with pain past 90 degrees of flexion on the right and minimal 
pain with motion on the left.  He also had tenderness.  There 
was no effusion or instability.  The McMurray's test was 
negative.  X-rays showed degenerative joint disease in the 
right knee.  

The examiner expressed the opinion that the veteran's current 
symptoms were most attributable to his deteriorating thoracic 
myelopathy and that with repetitive activity the veteran was 
likely to have an increase in pain and weakness but no 
significant loss of motion.  

On VA neurological examination in June 2006, the veteran 
complained of pain in the right leg, back, and thoracic 
spine.  The neurological symptoms of the lower extremities 
were attributed to thoracic myelopathy with spastic 
paraparesis.  

As for the knees, VA records show that the veteran complained 
of knee pain in December 2002.  Thereafter, VA records, dated 
from April 2006 to October 2006, show complaints of knee 
problems following a recent fall.   In June 2006, the right 
knee was unstable and in July 2006 he was given a knee brace.   

As for the back, VA records, dated from December 1998 to May 
2000, show the veteran's low back disorder being 
characterized as mild. 

Knees

The chronic synovitis of the right and left knees are 
currently rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5020 and 5257, following the initial grant 
of service connection.  

Under Diagnostic Code 5020, synovitis is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative 
arthritis under Diagnostic Code 5003 is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved. 

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261.  And a separate rating may be assigned 
for limitation of flexion or extension.  

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.  

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

The knee disabilities may also be rated separately for 
instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are either slight recurrent subluxation or slight 
instability.  38 C.F.R. § 4.71.

The record shows that from 1998 to 2006 flexion of the knees 
ranged from 90 to 140 degrees even taking into account the 35 
percent loss in function reported by the November 2001 VA 
examiner as well as the 30 degrees of lost flexion and the 35 
degrees of lost flexion with flare-ups reported in the 
September 2004 addendum.  As the criterion for a 20 percent 
is flexion limited to 30 degrees, the findings pertaining to 
limitation of flexion do not more nearly approximate or 
equate to flexion limited to 30 degrees even considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for a separate rating for extension from 1998 to 2006, 
extension of the knees has been consistently found to be 
normal at zero degrees.  As extension is not limited to 10 
degrees, the criterion for separate compensable ratings based 
on limitation of extension is not shown even when considering 
functional loss due to pain and painful movement. 

And a separate rating based on instability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 is also not warranted as there 
is no objective evidence of ligament laxity or instability.  
Any weakness of either knee is the result of spastic 
myelopathy, which is separately rated as 40 percent disabling 
for each lower extremity.  And rating the same manifestation 
under a different diagnosis is not permitted. 38 C.F.R. 
§ 4.14. 

For these reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 10 
percent for either the right or left knee disability 
throughout the appeal period.  38 U.S.C.A. § 5107(b). 

Low Back Disability 

The chronic muscular strain, low back, superimposed on 
degenerative and congenital instability, is currently rated 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, following the initial grant of service connection.  

During the appeal, the applicable regulatory criteria for 
rating intervertebral disc syndrome were amended effective 
September 23, 2002, and the applicable regulatory criteria 
for rating all other back disabilities were amended effective 
September 26, 2003.  As the veteran's appeal was pending at 
the time the applicable regulations were amended, the veteran 
is entitled to have both the old and new criteria considered 
but with the new criteria only effective from the date of the 
change in the rating criteria.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

Old Criteria

Prior to September 23, 2002, the veteran is entitled to the 
next higher rating, 20 percent, for the low back disability 
if moderate recurring attacks of intervertebral disc syndrome 
are shown.  The criteria for the next higher rating, 40 
percent are severe recurring attacks of intervertebral disc 
syndrome with intermittent relief.   38 C.F.R. § 4.71a,  
Diagnostic Code 5293 (2002).

Prior to September 26, 2003, the veteran is entitled to the 
next higher rating, 20 percent for moderate limitation of 
motion of the lumbar spine; or for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion in a standing position.  The criteria for the 
next higher rating, 40 percent are severe limitation of the 
lumbar spine or severe lumbosacral strain with listing of the 
whole spine to the opposite side, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2002). 

New Criteria 

Effective September 23, 2002, the veteran is entitled to the 
next higher rating, 20 percent, for the low back disability 
if there are incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the past twelve months.  The 
criteria for the next higher rating, 40 percent, are 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months. An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a (2006).

Effective September 26, 2003, the veteran is entitled to the 
next higher rating, 20 percent, for the low back disability 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for the next higher rating, 40 percent, are forward 
flexion of the thoracolumbar spine of 30 degrees or less. 
38 C.F.R. § 4.71a (2006).

Analysis 
Old Criteria 

As to whether the veteran is entitled to a rating higher than 
10 percent under Diagnostic Code 5293, the evidence does not 
establish moderate intervertebral disc syndrome of the lumbar 
spine.  After several VA examinations by different examiners, 
the examiners consistently attributed the veteran's 
neurological symptoms to either degenerative disc disease of 
the thoracic spine or spastic myelopathy, which are both 
service-connected disabilities and separately rated.  And 
rating the same manifestation under a different diagnosis is 
not permitted.  38 C.F.R. § 4.14.  

Since May 20, 1997, in the absence of findings compatible 
with moderate recurring attacks of intervertebral disc 
syndrome of the lumbar spine, the criteria for the next 
higher rating under the old Diagnostic Code 5293 have not 
been met. 

As to whether the veteran is entitled to a rating higher than 
10 percent under Diagnostic Code 5292 (limitation of motion 
of the lumbar spine), on VA examination in July 1997, forward 
flexion of the lumbar spine was 95 degrees, backward 
extension to 10 degrees, left and right lateral bending to 35 
degrees, 
and left and right rotation to 45 degrees.  In the absence of 
evidence of moderate limitation of motion of the lumbar 
spine, a rating higher than 10 percent is not warranted. 

Starting with the VA examination of November 17, 1998, 
forward flexion of 95 degrees was limited by a 20 percent 
additional loss in motion due to pain and a 25 percent loss 
in motion during flare-ups.  In September 2004, forward 
flexion was to 90 degrees with an additional 30 percent loss 
in flexion due to pain and an additional 35 percent loss 
in flexion with flare-ups. 

Normal range of motion of the lumbosacral spine is forward 
flexion to 90 degrees, backward extension to 30 degrees, left 
and right lateral flexion to 30 degrees, and left and right 
rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  

Considering functional loss of 20 to 25 percent of flexion 
due to pain, the findings  since the November 1998 VA 
examination more nearly approximate the criteria for moderate 
limitation of motion or a 20 percent rating under the old 
criteria of Diagnostic Code 5292.  While forward flexion was 
additional limited by 30 to 35 percent due to functional loss 
due pain on VA examination in September 2004, the range of 
motion of extension, lateral flexion, and rotation were not 
equally compromised on either examination, so severe 
limitation of motion of the lumbar spine, applying functional 
loss due to pain and painful movement, was not demonstrated 
under the old criteria of Diagnostic Code 5292. 

Since May 20, 1997, applying functional loss due to pain and 
painful movement, the criteria for a 20 percent rating under 
the old criteria of Diagnostic Code 5295 of muscle spasm on 
extreme forward bending and loss of lateral spine motion in a 
standing position have not been met. 

Since November 1998, applying functional loss due to pain and 
painful movement, the criteria for a 40 percent rating under 
the old Diagnostic Code 5295 have not been demonstrated in 
the absence of evidence of listing of the whole spine to the 
opposite side, marked limitation of forward bending in the 
standing position,
loss of lateral motion with arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal forced motion.  considering functional loss due to 
pain and painful movement.  

New Criteria 

As for intervertebral disc syndrome on the basis of the total 
duration of incapacitating episodes, at no time during the 
appeal period, does the record document incapacitating 
episodes having a total duration of at least two weeks during 
the past twelve months.  Therefore, a higher rating is not 
assignable on the basis of the total duration of 
incapacitating episodes.  38 C.F.R. § 4.71a (2006).

As to a separate rating for neurological symptomatology under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, in the absence of 
evidence of mild incomplete paralysis of the sciatic nerve 
due to the service-connected lumbar spine disability, the 
criterion for a 10 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 are not met.  Therefore, a separate 
compensable rating for neurological impairment can not be 
combined with the 20 percent rating for the orthopedic 
manifestations, that is, limitation of motion and functional 
loss due to pain and painful movement.  Therefore, a higher 
rating is not assignable by combining separate ratings for 
chronic neurologic and orthopedic manifestations during the 
appeal period. 

As for limitation of motion, on VA examination in September 
2004 forward flexion was to 90 degrees and the combined 
motion of the thoracolumbar spine was 225 degrees with an 
additional 35 percent loss in flexion due to painful 
movement.  Taking into account the limitations caused by 
flare-ups, normal lumbar flexion of 90 degrees would be 
reduced to below 60 degrees but not to 30 degrees or less.  

Therefore, the Board finds that a rating higher than 20 
percent is not warranted under the new rating criteria, even 
considering functional loss due to pain and painful movement.  



For the reasons expressed, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent before November 17, 1998, and a 
rating higher than 20 percent from November 17, 1998.  
38 U.S.C.A. § 5107(b).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.

ORDER

Since May 20, 1997, an initial rating higher than 10 percent 
for chronic synovitis of the right knee is denied.

Since May 20, 1997, an initial rating higher than 10 percent 
for chronic synovitis of the left knee is denied.

Before November 17, 1998, an initial rating higher than 10 
percent for chronic muscular strain, low back, superimposed 
on degenerative and congenital instability, is denied. 

Since November 17, 1998, an initial rating higher than 20 
percent for chronic muscular strain, low back, superimposed 
on degenerative and congenital instability, is granted, 
subject to the law and regulations, governing the award of 
monetary benefits. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


